                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                        CIVIL ACTION FILE NO. 4:19-CV-82

UNITED STATES OF AMERICA,               )
for the use and benefit of SUNLAND      )
BUILDERS, INC.,                         )
                   Plaintiff,           )
                                        )
                   v.                   )                COMPLAINT
                                        )
TEAM HENRY ENTERPRISES,                 )
LLC & AEGIS SECURITY                    )
INSURANCE COMPANY,                      )
               Defendants.              )

             Plaintiff United States of America, for the use and benefit of [Plaintiff

Subcontractor] ("Plaintiff Subcontractor"), and pursuant to 40 U.S.C. § 3133 and

other applicable law, sets forth the following claims against the Defendants named

above:

                   PARTIES, JURISDICTION, AND VENUE

             1.    Plaintiff Subcontractor is a corporation organized and existing

under the laws of the State of North Carolina with a principal place of business in

Carteret County, North Carolina

             2.    Plaintiff Subcontractor is considered a resident of the State of

North Carolina for jurisdictional purposes.

             3.    Plaintiff Subcontractor acts principally as a site work contractor

on construction projects.




         Case 4:19-cv-00082-FL Document 1 Filed 05/31/19 Page 1 of 13
              4.    Plaintiff Subcontractor was a first-tier subcontractor on the

federal construction project ("Project") at issue in the instant case.

              5.    Upon information and belief, Defendant Team Henry

Enterprises, LLC ("Defendant General Contractor") is a corporation organized and

existing under the laws of the State of Virginia with a principal place of business in

Newport News, VA.

              6.    Upon information and belief, Defendant General Contractor acts

principally as a general contractor on construction projects.

              7.    Defendant General Contractor is the general contractor for the

Project.

              8.    Upon information and belief, Defendant Aegis Security

Insurance Company ("Defendant Surety") is a corporation organized and existing

under the laws of the State of Pennsylvania with a principal place of business in

Harrisburg, Pennsylvania.

              9.    Upon information and belief, Defendant Surety is in the

business of, among other things, acting as a surety for construction bonds,

including, but not limited to, payment bonds and performance bonds.

              10.   The Court has personal jurisdiction over the parties.

              11.   The Court has subject matter jurisdiction over the action based

on, among other things:

                        a. the Miller Act, 40 U.S.C. § 3131 et. seq.; and

                        b. 28 U.S.C. § 1331, relating to federal question jurisdiction.



                                       2
           Case 4:19-cv-00082-FL Document 1 Filed 05/31/19 Page 2 of 13
              12.   Venue for this action is proper in this district and division,

where the Project was constructed.

                                  BACKGROUND

              13.   The Project involves the construction of the Composite Shop

Addition at Marine Corps Air Station Cherry Point.

              14.   Upon information and belief, Defendant General Contractor

entered into a contract ("Prime Contract") with the United States of America or one

of its subdivisions ("the United States of America") to perform the Project.

              15.   As part of the Prime Contact and as required by 40 U.S.C. §

3131, Defendant General Contractor has a construction payment bond for the

Project ("Payment Bond"), with Defendant Surety acting as the surety. The

Payment Bond bears bond number "B 10 026 625."

              16.   The Payment Bond assures payment to subcontractors and

materialmen for labor and materials furnished by them for the benefit of the

Project, Defendant General Contractor, and/or the United States of America.

              17.   Defendant General Contractor entered into a subcontract

("Subcontract") with Plaintiff Subcontractor whereby Plaintiff Subcontractor was to

provide work, labor, and/or materials for the Project.

              18.   Plaintiff Subcontractor, in performing the Subcontract, acted as

a first-tier subcontractor to Defendant General Contractor.

              19.   The Subcontract was drafted wholly by Defendant General

Contractor.



                                     3
         Case 4:19-cv-00082-FL Document 1 Filed 05/31/19 Page 3 of 13
             20.   The Subcontract provides that Plaintiff Subcontractor is to

receive progress payments for its completed and invoiced work.

             21.   Plaintiff Subcontractor performed additional work on the Project

for and on behalf of Defendant General Contractor, at Defendant General

Contractor's direction, and for and to the benefit of Defendant General Contractor.

             22.   Plaintiff Subcontractor is entitled to additional compensation

from Defendant General Contractor for the additional work Subcontractor has

performed.

             23.   Plaintiff Subcontractor has performed additional work on the

Project for and at the request of Defendant General Contractor for which it has

submitted requests for payment to Defendant General Contractor, but for which

Defendant General Contractor has failed to pay Plaintiff Subcontractor.

             24.   Defendant General Contractor has admitted that Subcontractor

performed the additional work in question as shown in attached Exhibit A in which

Defendant General Contractor admits as such.

             25.   To the extent Defendant General Contractor has invoiced or

sought payment from the United States of America for Project work performed by

Plaintiff Subcontractor, then Defendant General Contractor has accepted that

Project work as conforming to the requirements of the Subcontract.

             26.   To the extent that Defendant General Contractor has

represented to the United States of America that it has paid Plaintiff Subcontractor

for Project work, but has not paid Plaintiff Subcontractor for such Project work,



                                     4
         Case 4:19-cv-00082-FL Document 1 Filed 05/31/19 Page 4 of 13
Defendant General Contractor has made misrepresentations to the United States of

America.

              27.   To the extent that Defendant General Contractor has solicited

payments from the United States of America and made related representations that

upon payment, Defendant General Contractor would make payment to Plaintiff

Subcontractor for Plaintiff Subcontractor's corresponding Project work, but has not

actually made such payments to Subcontractor upon receipt of the solicited

payments from the United States of America, Defendant General Contractor has

made misrepresentations to the United States of America.

              28.   To the extent Defendant General Contractor has been paid by

the United States of America for Project work performed by Plaintiff Subcontractor

but has not paid Plaintiff Subcontractor for this same Project work, Defendant

General Contractor has violated, among other statutes and regulations, the Federal

Prompt Pay Act.

              29.   To the extent Defendant General Contractor has been paid by

the United States of America for Project work performed by Plaintiff Subcontractor

but has not paid Plaintiff Subcontractor for this same Project work, Defendant

General Contractor has acted in a wrongful, commercially unreasonable, and

egregious manner.

              30.   Plaintiff Subcontractor last furnished labor, materials, and

equipment for the improvement of the Project and to the benefit of Defendant

General Contractor no earlier than June 2018.



                                       5
           Case 4:19-cv-00082-FL Document 1 Filed 05/31/19 Page 5 of 13
             31.   Plaintiff Subcontractor's invoiced work on the Project has been

fully completed in compliance with the requirements of the Subcontract.

             32.   Plaintiff Subcontractor's invoiced work on the Project has been

performed fully in compliance with the requirements of the Subcontract.

             33.   Plaintiff Subcontractor has fully performed its obligations under

the Subcontract and is entitled to be paid the full amount remaining due.

             34.   Plaintiff Subcontractor is owed, for both base subcontract work

and additional work, at least the following principal amount from Defendant

General Contractor for Subcontract work performed but not paid for: $29,739.79.

             35.   Plaintiff Subcontractor has properly invoiced Defendant General

Contractor for all of its Project work performed pursuant to the Subcontract in the

amounts stated in the preceding paragraph.

             36.   There is no justification at this time for Defendant General

Contractor to withhold payment from Plaintiff Subcontractor.

             37.   Plaintiff Subcontractor is entitled to payment from Defendant

General Contractor of the remaining amount owing and stated above for Plaintiff

Subcontractor's Project work.

             38.   Upon information and belief, Defendant General Contractor has

submitted for approval by the United States of America all of the work performed

by Plaintiff Subcontractor on the Project.




                                     6
         Case 4:19-cv-00082-FL Document 1 Filed 05/31/19 Page 6 of 13
             39.    Upon information and belief, Defendant General Contractor has

requested payment from the United States of America for most, if not all, of the

work performed by Plaintiff Subcontractor on the Project.

             40.    Upon information and belief, Defendant General Contractor has

been paid by the United States of America for most, if not all, of the work performed

by Plaintiff Subcontractor on the Project.

             41.    Upon information and belief, the United States of America has

raised no complaint or objection to the work performed by Plaintiff Subcontractor

pursuant to the Subcontract.

             42.    On May 24, 2019, Plaintiff Subcontractor wrote Defendant

General Contractor and Defendant Surety, provided notice of Plaintiff

Subcontractor claims against Defendant General Contractor, and asserted a claim

against the Payment Bond.

             43.    Defendant General Contractor has failed and refused to pay

Plaintiff Subcontractor those amounts owed pursuant to the Subcontract for

Plaintiff Subcontractor's properly performed and invoiced Project work.

             44.    Defendant Surety has failed to pay Plaintiff Subcontractor those

amounts owed pursuant to the Subcontract and the Payment Bond for Plaintiff

Subcontractor's properly performed and invoiced Project work.

                           FIRST CLAIM FOR RELIEF
                               (BREACH OF CONTRACT)
                       (Against Defendant General Contractor)

             45.    Plaintiff Subcontractor restates and incorporates by reference

the allegations contained in the preceding paragraphs as if fully set forth.

                                     7
         Case 4:19-cv-00082-FL Document 1 Filed 05/31/19 Page 7 of 13
             46.   The Subcontract is supported by consideration and is mutually

binding on the parties.

             47.   Plaintiff Subcontractor properly and fully performed its

obligations under the Subcontract.

             48.   The Subcontract requires Defendant General Contractor to pay

Plaintiff Subcontractor for the work performed pursuant to the Subcontract.

             49.   Defendant General Contractor has materially and substantially

breached the Subcontract by wrongfully failing and refusing to pay Plaintiff

Subcontractor the amounts to which it is entitled.

             50.   There is no excuse for Defendant General Contractor's material

and substantial breach of the Subcontract.

             51.   All conditions precedent to Plaintiff Subcontractor being entitled

to receive recovery under the Subcontract have occurred.

             52.   Plaintiff Subcontractor is entitled to recover compensatory

damages from Defendant General Contractor for Defendant General Contractor's

material and substantial breach of the Subcontract.

             53.   Plaintiff Subcontractor compensatory damages include, among

other elements of loss and damage, the value of its unpaid work performed

pursuant to the Subcontract.

             54.   As a direct and proximate result of Defendant General

Contractor's breach of the Subcontract, Plaintiff Subcontractor has been damaged

in a principal amount in excess of $25,000.00 and to be determined.



                                     8
         Case 4:19-cv-00082-FL Document 1 Filed 05/31/19 Page 8 of 13
             55.    Plaintiff Subcontractor is entitled to recover pre- and post-

judgment interest at the legal rate from Defendant General Contractor for the

amounts Plaintiff Subcontractor is entitled to recover for Defendant General

Contractor's material and substantial breach of the Subcontract.

             56.    Plaintiff Subcontractor is entitled to judgment against

Defendant General Contractor's for breach of the Subcontract in a principal amount

in excess of $25,000.00 and to be determined, plus interest, costs, and attorneys'

fees as allowed by law.

                        SECOND CLAIM FOR RELIEF
              (RESTITUTION / QUANTUM MERUIT / UNJUST ENRICHMENT)
                      (Against Defendant General Contractor)

             57.    Plaintiff Subcontractor restates and incorporates by reference

the allegations contained in the preceding paragraphs as if fully set forth.

             58.    In the alternative to Plaintiff Subcontractor's First Claim for

Relief set forth above and to the extent that this Court finds that the Subcontract or

any part thereof is invalid or that any of Plaintiff Subcontractor's Project work

constituted extra work not falling within the scope of the Subcontract, Plaintiff

Subcontractor sets forth the following claim for relief for restitution, quantum

meruit, and unjust enrichment.

             59.    Plaintiff Subcontractor has performed work to the benefit of

Defendant General Contractor.

             60.    If Plaintiff Subcontractor is not paid in full for the Project work

it has performed, Defendant General Contractor will be unjustly enriched.



                                     9
         Case 4:19-cv-00082-FL Document 1 Filed 05/31/19 Page 9 of 13
              61.   Plaintiff Subcontractor is entitled to recover from Defendant

General Contractor the fair market value of the labor, materials, and equipment

furnished by Plaintiff Subcontractor to and for the benefit of the Project.

              62.   Plaintiff Subcontractor is entitled to recover pre- and post-

judgment interest from Defendant General Contractor for the amounts Plaintiff

Subcontractor is entitled to recover in restitution, quantum meruit, and unjust

enrichment.

              63.   Plaintiff Subcontractor is entitled to judgment against

Defendant General Contractor for restitution, quantum meruit, and unjust

enrichment in an amount to be determined and in excess of $10,000.00, plus

interest, costs, and attorneys' fees as allowed by law.

                           THIRD CLAIM FOR RELIEF
                            (BREACH OF PAYMENT BOND)
                             (Against Defendant Surety)

              64.   Plaintiff Subcontractor restates and incorporates by reference

the allegations in the preceding paragraphs as if fully set forth.

              65.   Defendant Surety was notified by Plaintiff Subcontractor that

Plaintiff Subcontractor was asserting a claim ("Bond Claim") against the Payment

Bond for the amounts owed to Plaintiff Subcontractor by Defendant General

Contractor.

              66.   Ninety days have passed since the date Plaintiff Subcontractor

last furnished labor, materials, and equipment to the Project.




                                     10
         Case 4:19-cv-00082-FL Document 1 Filed 05/31/19 Page 10 of 13
              67.   Pursuant to 40 U.S.C. § 3133(b)(1), Plaintiff Subcontractor's

claim against the Payment Bond for the unpaid for work described in the preceding

paragraphs has fully accrued.

              68.   This Complaint is filed within one (1) year from the date

Plaintiff Subcontractor last furnished labor, material, or equipment to the Project.

              69.   Upon information and belief, Defendant Surety took no action to

compel its principal, Defendant General Contractor, to make any payment to

Plaintiff Subcontractor.

              70.   Defendant Surety has breached its obligations under the

Payment Bond to make payment to Plaintiff Subcontractor.

              71.   All conditions precedent to Plaintiff Subcontractor being entitled

to receive recovery under the Payment Bond have occurred.

              72.   Defendant Surety has ratified the conduct of Defendant General

Contractor.

              73.   Defendant Surety is liable, jointly and severally, with Defendant

General Contractor, pursuant to the obligations of the Payment Bond and based on

Defendant Surety's conduct, for all sums determined to be owed from Defendant

General Contractor to Plaintiff Subcontractor.

              74.   Plaintiff Subcontractor is entitled to judgment against

Defendant Surety for breach of the Payment Bond in an amount to be determined

and in excess of $10,000.00, plus interest, costs, and attorneys' fees as allowed by

law.



                                     11
         Case 4:19-cv-00082-FL Document 1 Filed 05/31/19 Page 11 of 13
                            DEMAND FOR JURY TRIAL

               Plaintiff Subcontractor demands a trial by jury on all issues so triable.

               WHEREFORE, Plaintiff Subcontractor respectfully prays unto the

Court as follows:

               1.    That Plaintiff Subcontractor have and recover judgment against

Defendant General Contractor for compensatory damages arising from Defendant

General Contractor's breach of contract in a sum in excess of $25,000.00 plus

interest as permitted by law;

               2.    That Plaintiff Subcontractor have and recover judgment against

Defendant Surety for breach of the Payment Bond, in a sum in excess of $25,000.00,

plus interest as permitted by law;

               3.    That, in the alternative to the preceding prayer for relief,

Plaintiff Subcontractor have and recover against Defendants, jointly and severally,

in restitution, quantum meruit, and unjust enrichment, in a sum in excess of

$25,000.00, plus interest as permitted by law;

               4.    That the costs of this action be taxed against Defendants to the

extent allowed by law;

               5.    That Plaintiff Subcontractor have a trial by jury on all issues so

triable; and

               6.    That Plaintiff Subcontractor have and recover such other and

further relief as the Court finds just and proper.




                                     12
         Case 4:19-cv-00082-FL Document 1 Filed 05/31/19 Page 12 of 13
                  This the 31st day of May, 2019.



                                     _____________________________________________
                                     Jason T. Strickland, Esq.
                                     N.C. State Bar I.D. No.: 34232
                                     email: jtstrickland@wardandsmith.com
                                     For the firm of
                                     Ward and Smith, P.A.
                                     Post Office Box 33009
                                     Raleigh, NC 27636-3009
                                     Telephone: 919.277.9100
                                     Facsimile: 919.277.9177
                                     Attorney for Plaintiff




121388-00002
ND: 4835-3653-7752, v. 1




                                        13
            Case 4:19-cv-00082-FL Document 1 Filed 05/31/19 Page 13 of 13
